United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4552
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Andres Sanchez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Southern District of Iowa - Council Bluffs
                                 ____________

                            Submitted: August 11, 2017
                              Filed: August 11, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       In this direct criminal appeal, Andres Sanchez challenges the sentence the
district court1 imposed following his guilty plea to drug charges. Sanchez’s counsel

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
has moved to withdraw and submitted a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the sentence was substantively unreasonable.

       We conclude that the district court did not abuse its discretion, as it properly
considered the 18 U.S.C. § 3553(a) factors; there was no indication that it overlooked
a relevant factor, or committed a clear error of judgment in weighing relevant factors,
see United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (standard of review);
United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011); and the sentence was
below the Guidelines range, see United States v. Moore, 581 F.3d 681, 684 (8th Cir.
2009) (per curiam). We have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal.

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                         -2-